DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4-6, and 10-12 are objected to because of the following informalities:  
In claim 1, the limitation “to match the the moving fluorescent vascular image” recited in lines 49-50 should read –to match the moving fluorescent vascular image—
In claim 1, the limitation “Wherein” in line 56 of claim 1 should read –wherein—
In claim 1, examiner recommends amending the limitation “the acquired fluorescent vascular image image excluding the blood vessels marked with fluorescence to grey color” of claim 4 to read –the acquired fluorescent vascular image, excluding the blood vessels marked with fluorescence, to grey color—
In claim 1, examiner recommends amending the limitation “the acquired fluorescent glioma image excluding the glioma marked with fluorescence to grey color” to read –the acquired fluorescent glioma image, excluding the glioma marked with fluorescence, to grey color—
Claim 4 recites the limitation “light source(133)” in line 2. Applicant is reminded that claims are to be complete in themselves and recommends removal of the reference character “(133)”.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“A fluorescent multi-image acquirer” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “a fluorescent multi-image acquirer” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “fluorescent multi-image acquirer”) is modified by functional language (“acquire an actual image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. A review of the specification there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“a blood vessel extractor” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “a blood vessel extractor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “blood vessel extractor”) is modified by functional language (“extract a vascular shape from the acquired fluorescent vascular image”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. A review of the specification there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“a fluorescent multi-image aligner” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “a fluorescent multi-image aligner” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “fluorescent multi-image aligner”) is modified by functional language (“align the extracted fluorescent vascular image and the fluorescent glioma image in real time”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. A review of the specification there appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, and 10-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations “a fluorescent multi-image acquirer”, “a blood vessel extractor”, and “a fluorescent multi-image aligner” which are not supported in the original disclosure as interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites the limitation “extracting a vascular shape based on feature points after converting the acquired fluorescent vascular image excluding the blood vessels marked with aligning images based on feature points after converting the extracted vascular image in the original disclosure (pg. 16 of applicant’s specification), there is no support for converting the acquired fluorescent vascular image before extracting the vascular shape based on feature points nor is there support for extracting based on feature points. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing. 
Claim 1 recites the limitation “to process based on features points after converting the acquired fluorescent glioma image excluding the glioma marked with fluorescence to grey color so that a boundary of the glioma becomes distinct”. While there is support converting the processed glioma image into a grey color and then using the image for image alignment in the original disclosure (pg. 16 of applicant’s specification), there is no support for converting the fluorescent glioma image before processing the glioma image nor is there support for processing based on feature points. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a system for aligning multiple fluorescent images for administering Indocyanine green (ICG), which is fluorescent luminescent material for marking blood vessels and 5-aminolevulinic acic (5-ALA), which is a fluorescent luminescent material for marking glioma to patient to detect and show the positions of blood vessels and the position of a glioma at the same time” in lines 2-7. The limitation makes it unclear if the system is for aligning multiple fluorescent images, for administering indocyanine green (ICG), or is to detect and show the positions of blood vessels and the position of a glioma.
Claim 1 recites the limitations “for administering indocyanine green (ICG)” and “for administering… 5-aminolevulinic acid (5-ALA)” in lines 3-5. It is unclear if the ICG and 5-ALA are part of the claimed invention. The ICG and 5-ALA appear to not be positively recited as the system is merely used for administering the materials. Accordingly, all limitations further defining the ICG or 5-ALA are indefinite for attempting to further define an unclaimed element.
Claim 1 recites the limitation “the system for aligning multiple fluorescent images comprising a fluorescent imaging device comprising:” in lines 7-8. It is unclear if the limitations following the colon are meant to describe the fluorescent imaging device or is meant to describe the system for aligning multiple fluorescent images. For examination purposes, it has been interpreted to mean either.
Claim 1 recites the limitation “the positions of blood vessels” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the position of a glioma” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation “the actual image” in lines 18-19. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “target part” in line 22. It is unclear if this is the target part of line 19 or if this is a different target part. For examination purposes, it has been interpreted to mean any target part. 
Claim 1 recites the limitation “target part” in line 26. It is unclear if this is the target part of line 19, the target part of line 22, or if this is a different target part. For examination purposes, it has been interpreted to mean any target part. 
Claim 1 recites the limitation “extracting a vascular shape based on feature points after converting the acquired fluorescent vascular image excluding the blood vessels marked with fluorescence to grey color” in lines 27-29. It is unclear how the vascular shape is extracted after converting the acquired fluorescent vascular image in light of the 112(a) rejection presented previously.
Claim 1 recites “to process based on feature points after converting the acquired fluorescent glioma image” in lines 30-31. It is unclear what is processed because there is no subject following “to process”. For examination purposes, it has been interpreted to mean to process the acquired fluorescent glioma image.
Claim 1 recites the limitation “to process based on features points after converting the acquired fluorescent glioma image excluding the glioma marked with fluorescence to grey color so that a boundary of the glioma becomes distinct” in lines 30-32. It is unclear how image is processed after converting the acquired fluorescent glioma image in light of the 112(a) rejection presented previously.

Claim 1 recites the limitation “a fluorescent multi-image aligner” is recited in line 33. Because there are no structural elements disclosed in the specifications, it is unclear what a fluorescent multi-image aligner is in light of 35 U.S.C. 112(f). For examination purposes, it has been interpreted to mean a processor capable of aligning the images.

Claim 2 recites the limitation “wherein the first filter and the second filter filters an excitation wavelength band and a light-emitting wavelength band that are different from each other”. It is unclear if the first filter filters an excitation wavelength band different from the light-emitting wavelength band of the second filter or if each filter filters an excitation wavelength band and a light emitting wavelength band that are different from each other. Furthermore, it is unclear how an excitation wavelength band and a light-emitting wavelength band are different since the light source emits an excitation light. Therefore the light-emission wavelength band and the excitation wavelength band would be the same. For examination purposes, it has been interpreted to mean any of the above reasonable interpretations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Irion et al. (US 9585612 B2), hereinafter Irion in view of Steinbach et al. (US 20140276008 A1), hereinafter Steinbach, Erikawa et al. (US 20120010465 A1), hereinafter Erikawa, Mohr et al. (US 20110082369 A1), hereinafter Mohr, Uss (“Efficient Rotation-Scaling-Translation Parameters Estimation Based on Fractal Image Model”) and further in view of Navab (“3D Computer Vision II”).
Regarding claim 1,
Irion teaches a system (at least fig. 1 (10) and corresponding disclosure) for aligning multiple fluorescent images for administering Indocyanine green (ICG) which is a fluorescent lumincescent material for marking blood vessels (Col. 2 which ICG is administered and binds to the proteins in the blood plasma) and 5-aminolevulinic acide (5-ALA), which is a fluorescent luminescent material for marking glioma to patient (Col. 3 which discloses administering 5-ALA as a tumor (i.e. glioma) marker) to detect and show the positions of blood vessels (at least fig. 1 (68) and corresponding disclosure) and the position of a glioma (at least fig. 1 (66) and corresponding disclosure) at the same time (at least fig 1) medical fluorescent imaging device, the system comprising: 
the medical fluorescent imaging device (at least fig. 1 (10) and corresponding disclosure) comprising: 
A probe (at least fig. 1 (14) and corresponding disclosure) configured to extend in a longitudinal direction and include an image capturing section (at least fig. 1 (20) and corresponding disclosure) at one end (at least fig. 1 (16) and corresponding disclosure);

A controller (at least fig. 1 (36)) configured to control the image capturing section in correspondence with the lights (Col. 6 line 66 – Col. 7 line 3 which disclose the light source is connected to the camera control unit to set the different operating modes to optimal settings for the image capturing section),
wherein the light modes includes first light mode configured to emit light of a first wavelength range (Col. 8 which discloses light source is switched to a third operating mode (i.e. first light mode)) in a range (Col. 5 lines 19-26 which disclose the third operating mode has a range of 650-770 nm to optimize the use of ICG as a dye) to identify marked blood vessels by the indocyanine green (ICG) (Col. 8 which discloses permitting visualization (i.e. to identify) of blood vessels. Col. 2 which discloses ICG binds to proteins in the blood plasma) ,
 And a second light mode configured to emit light of a second wavelength range (Col. 8 which discloses light source 40 is set to the second operating mode (i.e. second light mode) to identify a marked glioma by the 5-aminolevlulinic acid (5-ALA) (Col. 8 generating light in a range of 380 to 430 to make the marked tumor (i.e. glioma) visible and Col. 8 which discloses administering 5-ALA  (second fluorescent material) for accumulation in tumor cells); and

a fluorescent multi-image acquirer (at least fig. 1 (32) and corresponding disclosure. Col. 6 which discloses image processing system is used to store image data (e.g. images or image sequences (i.e. moving images) acquired by the video camera (20)) configured to acquire 
a fixed image which is the actual image of the target part (at least fig. 1 (64) and corresponding disclosure. Col. 8 which discloses video camera (20) delivers a white light 
a moving fluorescent vascular image in which the positions of the blood vessels (at least fig. 1 (68) and corresponding disclosure. Col. 3 which discloses recording image sequences (i.e. moving image) of the ICG in blood vessels) are marked in fluorescence by the fluorescent light radiate of indocyanine green (ICG) when light in the first wavelength range by the first light source is transmitted to target part (Col. 8 which discloses the fluorescence signal from the ICG of the blood vessels is picked up by the camera and the signal is displayed on the display screen and further discloses the three images from the three operating modes)  
and a moving  fluorescent glioma image (at least fig. 1 (66) and corresponding disclosure. Col. 4 which discloses image sequences from individual operating modes and Claim 7 which discloses producing first (i.e. white light or actual) and second (i.e.  first fluorescent range) image sequences) in which a position of a glioma is in fluorescence by the fluorescent light radiate of 5-aminolevulinic acid (5-ALA) when light in the second wavelength range by the second light source is transmitted to target part  (Col. 8 which discloses the tumors (i.e. glioma) are made visible and presented on the display screen and further discloses the three images from the three operating modes).
	
a blood vessel extractor (at least fig. 1 (32)) configured to extract a vascular shape based on feature points from the acquired fluorescent vascular image (68)(Examiner notes that it appears the final image shows the extracted vascular shape from the acquired fluorescent vascular image. Furthermore the vascular shape is necessarily based on feature points of the vessel);
a glioma image processor (at least fig. 1 (32)) configured to process the acquired fluorescent glioma image (66) so that a boundary of the glioma becomes distinct (Examiner notes that it appears the 
a fluorescent multi-image aligner (at least fig. 1 (32)) configured to align the moving fluorescent vascular image and the moving fluorescent glioma image during an examination (at least fig. 1 (70) and Col 8 which discloses the images from the three operating modes are collated (interpreted as aligned) and presented as one image and Claim 7 which discloses processing first, second, and third image sequences into a collated image sequence. Col. 4 lines 42-67 which discloses superposing the images for each desired point in time during the examination); and
	a fluorescent image display (at least fig. 1 (34)) configured to display a fluorescent multi-image in which the moving fluorescent vascular image and the moving fluorescent glioma image are aligned (at least fig. 1 (70)).

	While Irion teaches aligning the moving fluorescent vascular image and the moving fluorescent glioma image during an examination, it is unclear if the alignment is performed in real time.
	Nonetheless, Steinbach in a similar field of endeavor involving fluorescent imaging teaches aligning images in real time ([0033] which discloses overlying (i.e. aligning) a reflectance image with one or more fluorescence images in real-time). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion to include aligning the fluorescent images in real time in order to assist in live feedback during a procedure. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).

Irion fails to explicitly teach the medical fluorescent imaging device comprising:
 a plurality of light sources configured to be arranged to surround the image capturing section;

wherein the light sources include a first light source configured to emit light of a first wavelength range so that blood vessels are marked by a first fluorescent material, and a second light source configured to emit light of a second wavelength range so that a glioma is marked by a second fluorescent material, 
and the controller configured to control the light sources, wherein the first and second light sources are selectively controlled by the controller. 

Erikawa teaches a medical fluorescent imaging device comprising: 
a probe (at least figs. 1 and 2 (19)) configured to extend in a longitudinal direction and include an image 5 capturing section (at least fig. 1 21) at one end;
a plurality of light sources configured to be arranged to surround the image capturing section (at least fig. 1 (LD-A, LD-B, LD1 and LD2); and a controller configured to control the light sources (at least fig. 1 (49)), 
wherein the light sources include a first light (LD-A) source configured to emit light 10of a first wavelength range ([0129] which discloses an wavelength of 780 nm for exciting ICG and [0085] which discloses the range is +/- 10 nm of the center wavelength) so that blood vessels are marked by a first fluorescent material, 
and a second light source (LD-B) configured to emit light of a second wavelength range ([0110] which discloses a wavelength of 405 for exciting fluorescent drugs and [0085] which discloses the range is +/- 10 nm of the center wavelength) so that a glioma is marked by a second fluorescent material, 
and the first and second light sources are selectively controlled by the controller (at least fig. 9).



	Irion further fails to explicitly teach converting the acquired fluorescent vascular image excluding the blood vessels marked with fluorescence to grey color;
and converting the acquired fluorescent glioma image excluding the glioma marked with fluorescence to grey color
	Mohr teaches converting an acquired fluorescent vascular image excluding features marked with fluorescence to grey color (at least fig. 5A and corresponding disclosure. [0044] which discloses the captured data (i.e. acquired fluorescent image) may be enhanced (i.e. converted) to form an enhanced image. Examiner notes one enhanced (i.e. converted) image is depicted in fig. 5A. Examiner notes the image 500A has been converted to grey color (i.e. black) excluding the feature 502 (e.g. blood vessel) marked with fluorescence. [0052] which discloses 502 may be a blood vessel or other marked, or excited tissue). 
	Mohr further teaches forming multiple enhanced images (at least fig. 2 (213’ and 214’) and corresponding disclosure) on multiple non-visible features (at least fig. 2 (213 and 214)) which may be any non-visible features tagged with fluorescent materials ([0035]) wherein the fluorescent materials comprise ICG ([0036] or Appendix pg. 8) and 5-ALA (Appendix pg. 9). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion to include converting the fluorescent images to grey color excluding the features marked with fluorescence as taught by Mohr in order to emphasize the enhanced information from the non-visible information accordingly. Such a modification amounts to merely a 
	

Irion further fails to explicitly teach wherein the fluorescent multi-image acquirer is configured to measure pixel value-based similarities of the moving fluorescent vascular image or the moving fluorescent glioma image with respect to the actual image, 
and to select the transformation parameters corresponding to the highest similarity to transform the moving fluorescent vascular image or the moving fluorescent glioma image to match the fixed actual image using equation 1  wherein equation 1 is                          
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                λ
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                x
                                                -
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                        
                                            
                                                y
                                                -
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        y
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        x
                                                    
                                                
                                                +
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        y
                                                    
                                                
                                                +
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        y
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
Wherein the transformation parameters are calculated by Equation 1 to match the moving fluorescent vascular image or the moving fluorescent glioma image with respect to the fixed actual image,
wherein the transformation parameters comprises a scale factor, a radian based angle, x and y values of a center position (x,y) of the fluorescent vascular image or the fluorescent glioma image after transformation, and translated x and y values (x’,y’)
And wherein                         
                            λ
                        
                     is a scale factor,                         
                            θ
                        
                     is a rotation angle,                         
                            
                                
                                    (
                                    C
                                
                                
                                    x
                                
                            
                            ,
                            
                                
                                    C
                                
                                
                                    y
                                
                            
                            )
                        
                     are values of a rotation center position, and                         
                            (
                            
                                
                                    T
                                
                                
                                    x
                                
                            
                            ,
                             
                            
                                
                                    T
                                
                                
                                    y
                                
                            
                            )
                        
                     are values of translated elements.

Uss, in a similar field of endeavor involving image processing, teaches measuring pixel value-based similarities of a first image with respect to a second image (pg. 3; which discloses area based registration between a reference image and a template image relying on pixel intensities and further 
and to select the transformation parameters corresponding to the highest similarity to transform the first image to match the second image using equation 1  wherein equation 1 is                        
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    '
                                                
                                            
                                        
                                    
                                
                            
                            =
                            r
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        θ
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                x
                                                -
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                        
                                            
                                                y
                                                -
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        y
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        x
                                                    
                                                
                                                +
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        x
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        T
                                                    
                                                    
                                                        y
                                                    
                                                
                                                +
                                                
                                                    
                                                        C
                                                    
                                                    
                                                        y
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    (pg. 6 eq. 1                         
                            
                                
                                    
                                        
                                            u
                                        
                                        
                                            v
                                        
                                    
                                
                            
                            =
                            r
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        α
                                                    
                                                
                                            
                                            
                                                -
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        α
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        sin
                                                    
                                                    ⁡
                                                    
                                                        α
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        cos
                                                    
                                                    ⁡
                                                    
                                                        α
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                t
                                            
                                        
                                        
                                            
                                                s
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            
                                                t
                                            
                                        
                                        
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                    . Examiner notes that because the system is designed to optimize the suitable similarity the selected transformation parameters would necessarily correspond to the highest similarity)
the transformation parameters are calculated by Equation 1 to match the first image with respect to the second image,
wherein the transformation parameters comprises a scale factor (                        
                            r
                        
                     ), a radian based angle(α), x and y values of a center position (x, y) (t, s) after transformation, and translated x and y values (x’,y’) translated x and y values (x’,y’).
wherein                         
                            r
                        
                     is a scale factor, α is a rotation angle, Cx, Cy are values of a rotation center position. (Examiner notes in this instance Cx and Cy are 0 or at the origin 0,0), and (Tx,Ty)                         
                            (
                            t
                            ,
                            s
                            )
                        
                     are values of translated elements (pg. 6). 
It would have been obvious to a person having ordinary skill in the art to have modified the teachings of Irion to perform the similarity registration as taught by Uss on the moving fluorescent image or the moving glioma image and the actual image in order to find the best match and enhance the alignment of the glioma and fluorescent image. 

While Uss teaches a scaling factor(                        
                            r
                        
                    ) in the transformation equation, it is unclear if the scaling factor(                        
                            r
                        
                    ) is in the form of a scaling matrix (e.g.                        
                             
                            
                                
                                    
                                        
                                            
                                                λ
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                λ
                                            
                                        
                                    
                                
                            
                            )
                            .
                        
                     
                        
                            
                                
                                    
                                        
                                            
                                                s
                                            
                                            
                                                0
                                            
                                        
                                        
                                            
                                                0
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                            
                        
                     (page 5. The variable s has been interpreted as                         
                            λ
                        
                     as both represent a scaling factor). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the scaling factor of Uss to include the scaling factor as taught by Navab in order to provide the same scaling factor in both dimensions (Navab pg. 5). Furthermore, such a modification appears to merely be a combination of conventional scaling factors according to known techniques to yield predictable results (See MPEP 2143).

Regarding claim 2,
Irion, as modified, discloses the elements of claim 1 as previously stated. Irion further teaches a first filter (at least fig. 1 (50 and 22) and corresponding disclosure) for ICG excitation and a second filter (at least fig. 1 (52 and 24) and corresponding disclosure) for 5-ALA excitation,
Wherein the first filter (and the second filter wherein the first filter and second filter filters an excitation wavelength band (which discloses filter 50 transmits light between 640 and 770 nm and filter 52 transmits light in the range of 380-430 nm) and a light-emitting wavelength band (which discloses filter 22 transmits light greater than 800 nm and filter 24 filters light greater than 550) that are different from each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the first and second light source of Erikawa in the modified system to include a first filter and a second filter as taught by Irion in order to ensure the proper filtering of the light to and from the excitation target. 

Regarding claim 4,


Regarding claim 5,
Irion, as modified, discloses the elements of claim 1 as previously stated. Irion further teaches wherein the first wavelength range is 750 nm to 800 nm (Col. 5 which discloses third light mode wavelength is 650-7780 nm),
And the second wavelength range is 350 nm to 450 nm (Col. 8 which discloses second light mode wavelength for 5-ALA is 380-430 nm).

Regarding claim 6,
Irion, as modified, teaches the elements of claim 1 as previously stated. Erikawa further teaches wherein the probe is formed of a flexible material (at least fig. 2 (31 and 33))

Regarding claim 10,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion further teaches wherein the fluorescent image display displays at least one of the fixed actual image, the moving fluorescent vascular image, the moving fluorescent glioma image and the fluorescent multi-image according to an operator or a user (Col. 4 lines 42-66 which discloses the operating surgeon may select an individual combination (i.e. different image data to be super imposed with one another) of the image data presented to him) 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Steinbach, Erikawa, Mohr, Uss, and Navab as applied to claim 10 above, and further in view of Nowinski (US 20090034812 A1).
Irion, as modified, teaches the elements of claim 10 as previously stated. Irion, as modified, fails to explicitly teach, the fluorescent image display sets individual opacity values of the fixed actual image, the fluorescent vascular image, the moving fluorescent glioma image, and the moving fluorescent multi-image to simultaneously display a plurality of images overlapping each other and adjusts the opacity values of the individual images to display only a specific image as necessary. 
Nowinski, in the similar imaging field of endeavor, teachings setting individual opacity values of each displayed image in the superposition ([0115]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Irion, as currently modified, to include an opacity setting and adjusting element as taught by Nowinski in order to provide improved or different views (Nowinski [0115]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Steinbach, Erikawa, Mohr, Uss, and Navab as applied to claim 10 above, and further in view of Wright et al. (US 20110184243 A1), hereinafter Wright.
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, fails to explicitly teach wherein the medical fluorescent imaging device includes a transmitter configured to transmit the fixed actual image, the moving fluorescent vascular image, and the moving fluorescent glioma image captured by the image capturing section to the fluorescent multi-image acquirer through wireless communication. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Irion, as currently modified, to include a wireless transmitter for wirelessly transmitting images from the imaging device to the image acquirer in order to improve the mobility of the operator during surgery.

Response to Arguments
With respect to the 112(a) rejections, 
Examiner notes that while amendments to claim 1 have been made, no amendments to the limitations “the fluorescent multi-image acquirer”, “blood vessel extractor”, “fluorescent multi-image aligner” have been made overcome the 112(a) rejection in light of the 112(f) interpretation.
For the reasons listed above, claims 1-12 remain rejected under 35 U.S.C. 112(a).
New 112(a) rejections necessitated by amendment

With respect to the 112(b) rejections, 

For the reasons listed above, claims 1-12 remain rejected under 35 U.S.C. 112(b).
New 112(b) rejections necessitated by amendment.

With respect to the 103 rejection,
Applicant’s arguments with respect to claims 1-2, 4-6, 8, and 10-12 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Regarding claim 1, Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. For example, applicant argues “such disclosure is different from match the moving fluorescent vascular image or the moving fluorescent glioma image with respect to the fixed actual image in real-time. That is, Irion et al. does not teach or suggest to match the moving image… with respect to the fixed image using the transformation parameters” (REMARKS pg. 11). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Examiner has noted in the rejection above that while Irion does aligning the images, Irion does not teach matching the images using the transformation parameters. Uss and Navab are relied upon to teach the transformation parameters required by the claim. In combination, the moving image would be matched to the fixed image of Irion using the transformation parameters of Uss and Navab.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, applicant notes that Uss and Navab in combination teach the six transformation parameters required by the claim. These parameters are applicable for transforming images. When combined with the system of Irion, the transformation parameters would be applied to the moving images of Irion. 
	Furthermore, regarding applicant’s arguments about the improper combination of Uss and Navab, given that the references are both within a field of endeavor involving image transformation, one skilled in the art would have been motivated to combine their teachings, the resulting combination results in the six parameters required by the claim language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/Examiner, Art Unit 3793        
    
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793